Browning, J.,
delivered the opinion of the court.
The appellee, Boaz, a carpenter, was engaged by the janitor of the courthouse of Amherst county, Virginia, to repair a window of the courthouse. It needed some panes of glass and a new sash cord. In doing this work a screw driver, which he was using, rebounded and struck his eye, injuring it to such an extent that its removal became necessary.
It required about three hours to do the work, for which he was paid $1.50 by a check mailed to him by the clerk of the Board of Supervisors.
Boaz filed a claim for compensation for the injury before the Industrial Commission of Virginia. The initial hearing commissioner, Nickels, Chairman, dismissed the case, deciding that the claimant was a casual employee, and therefore, the injury was not compensable under the law. The case was reviewed before the full commission, with *129the result that the majority opinion was in favor of the claimant, Nickels, Chairman, dissenting. The case is before this court upon appeal.
Section 1887 (2) (b) of the Workmen’s Compensation Act of Virginia provides: “ ‘Employee’ shall include every person, * * * except one whose employment is not in the usual course of the trade, business, occupation or profession of the employer; * * * ”
Subsection (15) of the statute provides that it shall not apply to casual employees.
Section 2728 of the Code of Virginia charges a board of supervisors of a county with the duty of the care of the property of that county and kindred sections require that the buildings be kept in repair by the same authority. The claimant relies largely upon these provisions to sustain his claim to compensation.
We think that a mere statement of the employment and its incidents shows its nature to have been casual rather than periodic, regular or permanent. It was an act naturally incident to the ownership of property. It was what a careful and prudent owner or caretaker would do to prevent deterioration. The employment was casual and the claimant was a casual employee, but, under the holding of this court in Hoffer Bros. v. Smith, infra, this does not defeat his claim if such employment was in the usual course of the trade, business, occupation or profession of the employer. These terms as used in the statute are very nearly synonymous. Their grouping and association emphasize this. They connote activities of persons or corporations of some continuity of existence and a degree of regularity and permanency which attaches to one’s method and means of material being and livelihood. They do not, we think, bear any relation to the functions, natural or statutory, of political divisions or subdivisions.
We are impressed with the apt statement of the matter found in the dissenting opinion of Nickels, Chairman:
“The facts proven show the nature of the employment to be that of making certain repairs to a defective window. *130This was an occasional or chance type of repair which does not occur with periodic regularity. The same set of circumstances will arise in the course.of property ownership, regardless of the trade, business or occupation of the owner. The fact that the care and custody of the county court house was entrusted to its board of supervisors by statute, does not make the repairs a part of the trade or business of the county. The repairs being made were nothing more than an incident to keeping the court house in condition.
“The expression ‘trade, business or occupation’ in Section 2 (b) relates primarily to business operations of persons and private corporations rather than to the administrative functions of a political subdivision of the State.
“The county is most certainly not in the repair business. The nature of the work performed related to the protection of the court house from deterioration as an incident to ownership but not as an administrative function. The expression, ‘Trade, business or occupation’ apparently does not apply to political subdivisions because they are not specifically included therein by the language of the Act.”
Is a county, or any political subdivision, as such, engaged in a trade, business, occupation or profession, the usual course of which would be found in the occasional repair of its public buildings? To ask the question is to answer it. Non-technical words in statutes are taken to have been used in their ordinary sense and acceptation. The word “trade” signifies barter and exchange, not restricted to commodities, but including transactions involving the medium of money. “Occupation” is that activity in which a person, natural or artificial, is engaged with the element of a degree of permanency attached. “Profession” is the method or means pursued by persons of technical or scientific training. The word “business” implies some constant and connected employment as distinguished from “an isolated act or two.” We cannot accept the notion that the legislature meant to apply these trade words to political entities, however fervently we may be urged to do so.
*131We find nothing in the opinion in the case of Hoffer Bros. v. Smith, 148 Va. 220, 138 S. E. 474, to disconcert this view. In that case, this is said:
“The test is the nature of the employment and not the nature of the contract. An employment cannot be said to be casual where it is in the usual course of the trade, business or occupation of the employer. But it is casual when not permanent or periodically regular, but occasional, or by chance, and not in the usual course of the employer’s trade or business.”
The Virginia Workmen’s Compensation Act, adopted in 1918, is practically a copy of the Indiana Act. The judicial construction placed upon that Act in that State will be considered to have been adopted in this State. Big Jack Overall Co. v. Bray, 161 Va. 446, 171 S. E. 686.
The following is a citation from the opinion in the case of Hoffer Bros. v. Smith, supra:
“In Bailey v. Humrickhouse, 83 Ind. App. 497, 148 N. E. 428, the court held that claimant was a farm laborer. In the course of its opinion, the court said: ‘Even if it be conceded that the appellee was not a farm laborer in the performance of the work in which he was engaged when injured, and whether he was the employee of appellant or of the son-in-law, still he was not entitled to compensation under the compensation act, for he was clearly but a casual employee. When he had finished the odd jobs that appellant had for him to do, he was paid for his services, and had been told by appellant that he did not know that he had any more work for him. Thereupon, appellant went on a trip to Ohio. About two weeks afterwards, and upon appellant’s return, appellee again made application for work, when he was given a one day’s job on the garage, and during its performance he was injured. Certainly it must be said that such an employment, whether by appellant or the son-in-law, was both casual, and not in the usual course of the trade, business, occupation or profession of the employer.’ ”
Speaking of the word “casual” it is said in Corpus Juris Secundum, Vol. 14, page 27, “ * * * It has been said *132that the word imports impermanence, * * *. ‘Casual’ has been contrasted with, or distinguished from, ‘causal’, ‘constant’, ‘important’, ‘material’, ‘regular’, and ‘stated’; and also contrasted with the phrase ‘of a casual nature’.”
The workmen’s compensation act of the state of Massachusetts is very like our own. That act was construed in Olsen’s Case, 252 Mass. 108, 147 N. E. 350. It was said: “The employee cannot recover unless at the time of the injury he was engaged in the usual and ordinary business of the T. E. Reed Company, as distinguished from occasional and incidental work.”
The order of the Industrial Commission must be reversed because the claimant was a casual employee and the employment was not in the usual course of the trade, occupation, business or profession of the employer, and hence the injury to the claimant is not compensable under the law.

Reversed.

Hudgins, J., concurring in results.